Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 1 of 37




         Exhibit                            A
               Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 2 of 37

    Aflyson M. Maltas                                                   555 Eleventh Street, NW., Suite 1000
    Direct Dial: 202.637.2314                                           Washington, D.C. 20004-1304
    allyson.maltas@lw.com                                               Tel: +1.202.637.2200 Fax: +1.202.637.2201
                                                                        www.lw.com

                                                                        FIRM /AFFILIATE OFFICES
LATHAM&WATKI NSu.P                                                      Beijing         Moscow
                                                                        Boston          Munich
                                                                        Brussels        New York
                                                                        Century City    Orange County
                                                                        Chicago         Paris
    August 5, 2020                                                      Dubai           Riyadh
                                                                        Düsseldorf      San Diego
                                                                        Frankfurt       San Francisco
                                                                        Hamburg         Seoul
    Weno Exchange LLC                                                   Hong Kong       Shanghai
    do Tina Goodman                                                     Houston         Silicon Valley
                                                                        London          Singapore
    22042 Briarcliff Dr.
                                                                        Los Angeles     Tokyo
    Spicewood, TX 78669                                                 Madrid          Washington, D.C.
                                                                        Milan



               Re:        Federal Trade Commission v. Surescripts,
                          LLC, Case No. 1:19-cv-01080

    Dear Tina:

           Our firm represents Surescripts, LLC in the above-referenced matter. While Weno
    Exchange LLC is not a party to this litigation, we anticipate that it has discovery relevant to this
    matter. Please find enclosed a subpoena for documents from Weno Exchange LLC.

               We appreciate your cooperation. Please reach out if there are any questions.



                                                      Best regards,

                                                      Is! Allyson M. Maltas

                                                      Allyson M. Maltas
                                                      of Latham & Watkins LLP
                                                      Counsel for Surescripts, LLC
                    Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 3 of 37


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                District of Columbia

                 Federal Trade Commission
                               Plaint ff
                                  V.                                                   Civil Action No.         1:1 9-cv-0 1080
                        Surescripts, LLC

                              Defendant

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                        Weno Exchange LLC, do Tina Goodman, 22042 Briarcllif Dr.,
                                                           Spicewood, TX 78669
                                                       (Name ofperson to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See Schedule A.



 Place: Austin Process, LLC, 809 Nueces,                                                Date and Time:
        Austin, TX 78701
                                                                                                             09/04/2020 5:00 pm

     IJ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/05/2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                  Is! Allyson M. Maltas
                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)    Surescripts, LLC
                                                                          who issues or requests this subpoena, are:
AllysonM.Maltas, 555 Eleventh Street, NW, Suite 1000, Washington, D.C. 20004-1 304, 202-637-2314
                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 4 of 37


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.          1   :19-cv-0 1080


                                                         PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I   received this subpoena for (name of individual and title,       f any)
on (date)

                 I   served the subpoena by delivering a copy to the named person as follows:


                                                                                          On (date)                                    ;    or

                 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are $                                     for travel and $                              for services, for a total of$                    0.00



            I   declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                   Server's address

Additional information regarding attempted service, etc.:
                     Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 5 of 37


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Speci5iing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically Stored Information Not Specfled
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          infonnation, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanctionwhich may include              person responding need not produce the same electronically stored
lost earnings and reasonable attorney's feeson a party or attorney who             information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required A person commanded to produce                        of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premisesor to              (A) Information Withheld A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Mod(fying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted To protect a person subject to or affected by a               The court for the district where compliance is requiredand also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing courtmay hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (1) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 6 of 37




                                        SCHEDULE A

                                        DEFINITIONS

A.   The term "agreement" means any oral or written contract, arrangement, or understanding,

     whether formal or informal, between two or more persons, together with all modifications

     or amendments thereto.

B.   The term "communication" means the transmittal of information (in the form of facts,

     ideas, inquiries, or otherwise).

C.   The term "direct connection" means an electronic connection solely between the

     Company and a third party for the transmission of information without using an

     intermediary vendor to transmit that information.

D.   The term "document" or "documents" has the same meaning and is equal in scope to the

     usage of the term "documents or electronically stored information" in Federal Rule of

     Civil Procedure 34(a)(1)(A). Without limiting the aforementioned definitions, the term

     "document" includes both hard copy Documents and electronically stored information

     ("ESI"), including email, instant messaging, shared network files, Databases, any data on

     magnetic or optical storage media (e.g., servers, storage area networks, hard drives,

     backup tapes, CDs, DVDs, thumb/flash drives, floppy disks, or any other type of portable

     storage devices) stored as either an "active" or backup file, in its Native Format.

E.   The terms "documents sufficient to show" and "documents sufficient to identify" mean

     that you may submit selected documents providing the subpoenaed information, or a

     verified statement containing that information in lieu of documents.
     Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 7 of 37




F.   The terms "each," "any," and "all" mean "each and every." The terms "and" and "or"

     have both conjunctive and disjunctive meanings as necessary to bring within the scope of

     this subpoena anything that might otherwise be outside its scope.

G.   The term "electronic prescription services" means everything involved in the electronic

     transmittal of prescription and benefits information from, to, between, or involving a

     pharmacy benefit manager, a prescriber/provider, EHR Vendor, and/or a pharmacy,

     including, without limitation, prescription data, prescription fill status, eligibility information,

     formulary status, medication history, clinical information, and prior authorization.

H.   The term "eligibility" means the transmission of a patient's formulary and benefit

     information from, to, between, or involving a payer to a prescriber's electronic health

     record ("EHR") system.

     The term "exclusive" or "exclusivity" means a contractual relationship in which a party

     agrees that all or nearly all of the relevant transactions at issue in the contract will be

     made using the counterparty's service.

J.   The term "FTC CID" means the Civil Investigative Demand that was issued to You by

     the Federal Trade Commission on June 27, 2016.

K.   The term "network" means a system that allows electronic connectionsincluding

     "direct connections" as defined abovebetween and among pharmacies, PBMs, PTVs,

     VARs, and EHRs for the transmission of information.

L.   The term "PBM" means any pharmacy benefit manager.

M.   The term "person" means a natural person, group of natural persons acting as individuals,

     group of persons acting in a collective capacity (e.g., as a committee, board of directors,

     etc.), corporation, partnership, limited partnership, joint venture, limited liability



                                                  2
     Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 8 of 37




     corporation, government or governmental agency, and/or any other incorporated or

     unincorporated business, government, or entity.

N.   The term "PTV" means pharmacy technology vendor.

0.   The terms and phrases "relate," "relating to," "referring to," and "regarding" mean in

     whole or in any part alluding to, concerning, relating to, connected with, involving,

     commenting.

P.   The term "routing" means the transmission of prescription and prescription-related

     information from, to, between, or involving a prescriber (via the prescriber's EHR) to a

     pharmacy.

Q.   The term "Surescripts" means Surescripts, LLC.

R.   The term "VAR" means value-added reseller.

S.   The terms "Weno Exchange," "You," "Your," or "Company" mean Weno Exchange

     LLC, together with its successors, predecessors, divisions, wholly or partially owned

     subsidiaries, domestic or foreign parents, affiliates, partnerships, and joint ventures; and

     all the directors, officers, employees, consultants, agents, and representatives of the

     foregoing.

                                      INSTRUCTIONS

     Unless otherwise indicated, these Document Requests seek documents created, sent,

     received, reviewed, or relevant to the period from June 30, 2008 to the present (the

     "Relevant Time Period").

2.   Each Request shall be responded to fully unless it is objected to in good faith. In the

     event of a good faith objection, the reasons for such objection shall be stated with

     specificity. If an objection pertains to only a portion of the Request, or to a word, phrase,
     Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 9 of 37




     or clause, contained in the Request, an objection to that portion only should be stated;

     response to the remainder of the Request is required.

     This Document request (the "Request") requires You to produce responsive documents

     that are within Your possession, custody, or control, including without limitation

     documents in the possession of Your agents or affiliates.

4.   In responding to this Request, You are to produce the responsive documents demanded

     herein in the form in which they are or were maintained and used in the usual course of

     business, pursuant to Federal Rule of Civil Procedure 34(b)(2)(E).

5.   The Request calls for the production of original documents or, if the original documents

     are no longer in Your possession, custody, or control, then the documents as You

     maintain or possess them.

6.   If You object to the Request, state specifically the grounds for each objection. To the

     extent You object to the Request in part, state specifically which part of the Request You

     object to, the grounds for such objection, and produce all documents responsive to all

     other parts of the Request.

7.   Each Request shall be construed according to its own terms in accordance with these

     Definitions and Instructions. Although there may be some overlap, no Request should be

     understood to limit any other.

     If any document covered by the Request is withheld, in whole or in part, by reason of a

     claim of attorney-client privilege, attorney work product protection, or any other claimed

     privilege, protection or immunity from disclosure, please furnish a privilege log.

9.   If a document covered by the Request contains both information that is not privileged or

     protected from production, as well as information that is claimed to be privileged or



                                              4
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 10 of 37




      protected from production, the non-privileged information must be disclosed to the fullest

      extent possible.

10.   No document responsive to the Request may be redacted on the basis that certain

      information contained in the document is not responsive.

11.   Electronic records and computerized information must be produced in an intelligible

      format.

12.   Documents attached to each other shall not be separated.

13.   These Requests are continuing in nature. If, after making an initial response hereto (and

      up until the time of trial), You or Your attorneys, agents, or representatives, obtains or

      becomes aware of any further documents responsive to these Requests that were

      unavailable at the time of the initial response, You are requested to produce such

      documents in the form of supplementary productions.

                                 DOCUMENT REQUESTS

      To the extent not produced in response to the FTC's CID, all agreements Weno Exchange

      has entered into with PBMs, pharmacies, PTVs, EHRs, and prescribers that relate to the

      provision of electronic prescription services.

2.    To the extent not produced in response to the FTC's CID, all    documentsincluding

      negotiation documents and internal communicationsrelated to Weno Exchange's

      agreements or potential agreements with EHRs or prescribers regarding the provision of

      electronic prescription services.

      To the extent not produced in response to the FTC's CID, all documentsincluding

      negotiation documents and internal communicationsrelated to Weno Exchange's
     Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 11 of 37




     agreements or potential agreements with pharmacies/PTVs regarding the provision of

     electronic prescription services.

4.   To the extent not produced in response to the FTC's CID, all documentsincluding

     negotiation documents and internal communicationsrelated to Weno Exchange's

     agreements or potential agreements with PBMs regarding the provision of electronic

     prescription services.

5.   To the extent not produced in response to the FTC's CID, all documents that describe

     Your efforts to lobby state and federal governmental entities regarding electronic

     prescription services.

     To the extent not produced in response to the FTC's CID, documents sufficient to show

     the instances when You included, or attempted to include, an exclusivity or loyalty

     provision related to either routing or eligibility in Your agreements with an EHR, PBM,

     PTV, or pharmacy.

     To the extent not produced in response to the FTC's CID, documents sufficient to show,

     on a monthly and annual basis, the volume of transactions, payments, and prices (be it on

     a per-transaction basis or otherwise) for Your electronic prescription services.

8.   To the extent not produced in response to the FTC's CID, data sufficient to show the

     number of electronic prescription transactions transmitted across Weno Exchange's

     network separately by:

     a.     Product and product subcategories (e.g., new prescriptions separate from refill

            requests);

     b.     Pair of sender and recipient entities (e.g., new prescriptions between a specific

            EHR and a specific PTV); and
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 12 of 37




      c.     Month and year.

      For each sender/recipient, identify the entity type (i.e., EHR, PBM, etc.) and any

      identifying information associated with the entity, including address, affiliation, and any

      identifiers associated with the entity (e.g., a prescriber's National Prescriber Identifier).

      If data are not available at this level, provide the information at the most granular level

      available.

9.    To the extent not produced in response to the FTC's CID, documents sufficient to show

      Weno Exchange's monthly average unit operating cost and profit margin (be it on a per-

      transaction basis or otherwise) for electronic prescription services separately by product

      and product subcategories. Include the total cost/margin and any components, including

      but not limited to direct/indirect and fixed/variable costs. If data are not available at this

      level, provide the information at the most granular level available.

10.   Documents sufficient to show comparisons or analyses of routing or eligibility relative to

      other electronic prescriptions services, including but not limited to claims adjudication

      and/or clinical messaging, and including but not limited to comparisons of costs or profit

      margins, ease of entry, quality, and strengths/weaknesses of competitors.

11.   To the extent not produced in response to the FTC's CID, all documents relating to

      competition for the provision or sale of electronic prescription services, including,

      without limitation, market studies, forecasts, business planning documents, and surveys

      relating to the market share or competitive position of Weno Exchange or any of its

      competitors in the market for electronic prescription services.

12.   To the extent not produced in response to the FTC's CID, all documents relating to

      economies of scale, minimum viable scale, network effects, or other factors required to



                                                 7
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 13 of 37




      attain any available cost savings or other efficiencies necessary to compete profitably in

      the development, sale, and provision of electronic prescription services.

13.   To the extent not produced in response to the FTC's CID, all documents relating to

      efforts to differentiate or improve Weno Exchange's electronic prescription services

      relative to competitors, such as efforts to introduce new services or improve the quality of

      services.

14.   All documentsincluding negotiation documents and internal communicationsrelated

      to potential agreements, or attempts to form an agreement with another electronic

      prescription company related to the provision of electronic prescription services.

15.   All documents related to Weno Exchange and its electronic prescription services'

      compliance with industry standards, including but not limited to state and federal

      regulatory standards for electronic prescribing.




                                               8
       Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 14 of 37
         Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20                  Page 1 of 24




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  FEDERAL TRADE COMMISSION,

          Plaintiff,
                   V.                                       Civil Action No. 19-1080 (3DB)
  SURESCRIPTS, LLC,

          Defendant.


                                    PROTECTIVE ORDER

        Pursuant to Federal Rule of Civil Procedure 26(c), the parties to the above-captioned case

(the "Litigation"), through their respective counsel, agree that the terms and conditions of this

Protective Order (the "Order") shall govern the production and handling of all documents, items,

or other information exchanged by the parties and/or nonparties in the Litigation including, without

limitation, responses to requests for production, interrogatories, requests for admissions,

pleadings, motions, briefs, exhibits, expert reports (and exhibits thereto), and deposition or other

testimony, regardless of the medium or manner in which any such materials are generated, stored,

or maintained. This includes any material produced, filed, or served by any party or nonparty

during discovery in this Litigation, documents produced by any party (or material containing or

summarizing information from a document produced), as well as all transcripts of any

investigational hearings, during the investigation by the Federal Trade Commission ("FTC") (the

"Investigatory Material"), or any information included in any such material. The Court finds that

good cause exists for entry of a protective order in this Litigation to prevent unauthorized

disclosure and use of confidential information during and after the course of the Litigation.

       Accordingly, it is hereby ORDERED as follows:


                                                 1
       Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 15 of 37
             Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 2 of 24




        1.   Persons/Entities Covered. This Order is binding upon all current and future parties to

this Litigation, including their respective corporate parents, subsidiaries, affiliates, successors, or

assigns and their respective counsel, agents, representatives, officers, and employees and any

others set forth in this Order (the "Parties"). This Order shall also apply to any materials produced

in discovery in this Litigation by nonparties, provided that such nonparties comply with all terms

and conditions of this Order and sign Exhibit A agreeing to be bound by the terms of the Order;

and further provided that this Order does not limit any nonparty's rights with respect to its own

materials that it produces in discovery in this Litigation. When conducting discovery from

nonparties, the Parties to this Litigation shall provide notice of the terms of this Order to such

nonparties.

       2. Designation     of Materials. Any party or nonparty responding to discovery requests or

providing materials in connection with this Litigation ("Producing Entity") may designate all, or

any part, of a document, discovery response, deposition, or other material as Confidential Material

or Highly Confidential Material (defined below) based on a good-faith belief that such materials

qualify for that designation under the terms of this Order:

                 (a) "Confidential Material" shall mean any information, testimony, or tangible

       thing produced during discovery that reveals a trade secret; competitively sensitive

       research, analysis, technical, financial, development, or commercial information, which is

       maintained as confidential and has not been released into the public domain (unless through

       unauthorized disclosure); other information entitled to protection in accordance with

       Federal Rule of Civil Procedure 26(c); personal information that is protected from

       disclosure by statute, regulation, or is otherwise entitled to protection from public

       disclosure; and any other information for which a good-faith claim of need of protection



                                                  2
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 16 of 37
  Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 3 of 24



can be made under the Federal Rules of Civil Procedure and/or applicable law.

                  (b) "Highly Confidential Material" shall mean any Confidential Material

       that is currently highly sensitive, the disclosure of which would cause injury to

       current commercial or financial interests of the Producing Entity, including current

       trade secrets; current highly sensitive and nonpublic research or analysis; current

       customer information; current financial, marketing, or strategic business planning

       information which, if disclosed, could cause current competitive harm or

       reasonably threaten any party's current commercial interests; current or future

       margin, cost or pricing information; information relating to research, development,

       testing of, or plans for existing or proposed future products; information relating to

       the processes, apparatus, or analytical techniques used by a party or nonparty in its

       present or proposed commercial production of such products; information relating

       to pending or abandoned patent applications which have not been made available

       to the public or other intellectual property; personnel files; current contract terms

       and negotiation strategies; current projections or plans regarding performance,

       budgets, production, output, sales, marketing, or distribution practices; and

       communications regarding any Highly Confidential Material.

              (c) Confidential and Highly Confidential Material, respectively, shall

       include:    (1)   all copies, extracts, and complete or partial summaries prepared from

       such Confidential or Highly Confidential Material; (ii) portions of deposition

      transcripts and exhibits thereto that contain or summarize the content of any such

       Confidential or Highly Confidential Material; (iii) portions of briefs, memoranda,

       or any other writings filed with the Court and exhibits thereto that contain or



                                             3
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 17 of 37
 Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20                 Page 4 of 24




      summarize the content of any such Confidential or Highly Confidential Material;

      (iv) written discovery responses and answers that contain or summarize the content

      of any such Confidential or Highly Confidential material; and (v) deposition

      testimony designated in accordance with paragraph 2(e) below.

              (d) Any document produced by a Producing Entity in this Litigation may be

      designated as Confidential Material by marking it "CONFIDENTIAL" on the face

      of the document at the time of production. Any document produced by a Producing

      Entity in this Litigation may be designated as Highly Confidential Material by

      marking it "HIGHLY CONFIDENTIAL" on the face of the document at the time

      of production. A Producing Entity may also designate electronic documents and

      other nonpaper media as Confidential Material or Highly Confidential Material, as

      appropriate, by (i) noting such designation in an accompanying cover letter; (ii)

      affixing the confidentiality designation to the material or its container, including

      the appropriate confidentiality designation in the load file provided with the

      electronic production; (iii) including the appropriate confidentiality designation in

      the name of the file(s) provided with the electronic production; or (iv) using any

      other means that reasonably notifies the party in receipt of that material in this

      Litigation (the "Receiving Entity") of the designation.

             (e) Testimony provided in this Litigation may be designated as Confidential

      Material or as Highly Confidential Material if the testimony concerns or relates to

      the designating party's or nonparty' s Confidential Material or Highly Confidential

      Material. The party or nonparty desiring to designate any portion of testimony as

      Confidential Material or Highly Confidential Material shall do so by so stating
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 18 of 37
 Case 1:19-cv-01080-JDB         Document 57 Filed 03/09/20 Page 5 of 24



      orally on the record on the day that the testimony is being given. Following any

      such oral designation, the Confidential and Highly Confidential portions of the

      deposition shall be taken only in the presence of persons entitled to access to such

      information under this Order, provided that In-House Counsel authorized to receive

      Confidential material pursuant to Paragraph 3(b) below, but not Highly

      Confidential material, shall only be excluded from the portion of the deposition that

      contains questions and answers that reveal the content of information designated

      Highly Confidential, absent consent by the Producing Entity. A Producing Entity

      may designate any or all portions of the transcript and/or video of any deposition

      (or of any other testimony) as containing Confidential Material or Highly

      Confidential Material in accordance with this Order by notifiing all other parties

      in writing within sixty (60) days of the Producing Entity's receipt of the final

      transcript that the transcript contains Confidential Material or Highly Confidential

      Material and designating the specific pages and/or lines as containing Confidential

      Material or Highly Confidential Material.          All transcripts and/or videos of

      testimony in this Litigation shall be treated as Highly Confidential Material and

      subject to this Order until sixty (60) days after a final transcript of the deposition

      (or other testimony) is received by the Producing Entity. Any portion of any

      deposition testimony that is not designated as Confidential Material or Highly

      Confidential Material in accordance with this paragraph, within sixty (60) days

      after a final transcript and/or video of the deposition (or other testimony) is received

      by the Producing Entity, shall not be entitled to the protections afforded under this

      Order.



                                         5
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 19 of 37
 Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 6 of 24




             (f) All Investigatory Material shall be treated as Highly Confidential

      Material under this Order, notwithstanding any designation or lack thereof on the

      documents as originally produced, unless either the original source of the document

      agrees that the document need not be treated as Highly Confidential Material under

      this Order, or the Court orders otherwise. Nothing in this Order shall constitute any

      waiver of any applicable privileges or protections from discovery that may apply

      to Investigatory Materials pursuant to the FTC's Rules of Practice or other legal

      obligation imposed upon the Commission. If a nonparty, which has produced

      documents to the FTC, has requested that its identity not be revealed, its identity

      shall be treated as Highly Confidential Material under this Order unless such

      nonparty agrees that the document need not be treated as Highly Confidential

      Material under this Order, or the Court orders otherwise; provided, however, that

      the FTC shall (i) provide outside counsel for the Parties to this Litigation, at the

      time the documents are produced, with a list of those nonparties who have requested

      confidential treatment for their identities and whose Investigatory Materials are

      disclosed in this Litigation and (ii) identify on that list the specific documents

      produced by each such nonparty.

             (g) Notwithstanding any of the foregoing, information shall be deemed

      nonconfidential material under this Order if it is in the public domain, is already

      known to a party through proper means and on a nonconfidential basis, or is or

      becomes available to a party from a source rightfully in possession of such

      information on a nonconfidential basis.
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 20 of 37
            Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 7 of 24




       3.   Individuals to Whom Confidential Material May Be Disclosed. Unless otherwise

ordered by the Court or permitted in writing by a Producing Entity, Confidential Material may be

used only in connection with this Litigation, and disclosure of Confidential Material (or specific

Confidential Material, as described below) may be made only to:

                (a) The Court and court personnel, including assistants, clerks, law clerks, and other

       support staff (this category hereinafter referred to as the "Court")

                (b) Outside attorneys for a party who are working on this Litigation and their

       employed or retained secretaries, paralegals, legal assistants, and support services

       (including, without limitation, copy services, jury consultants, interpreters, translators,

       document management services, graphics services, and similar professional services) (this

       category hereinafter referred to as "Outside Attorneys")

                (c) Surescripts in-house counsel on the following conditions:

                       (i) access will be available only to Surescripts in-house attorneys with

                primary responsibility for day-to-day support, management, and oversight

                regarding this Litigation, and who are not involved in Surescripts' s competitive

                decision-making; and

                       (ii) these individuals must execute the Agreement To Be Bound By

                Protective Order annexed hereto as Exhibit A.

                (d) FTC personnel, including FTC Commissioners, as well as Commission

       attorneys, employees, and law clerks who are working on, supervising, or being briefed

       about this Litigation (this category hereinafter referred to as "FTC Personnel")

                (e) Court reporters, court videographers, and similar transcription services and their

       support staff providing services in court or at depositions for the purpose of assisting the



                                                  7
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 21 of 37
 Case 1:19-cv-01080-JDB          Document 57 Filed 03/09/20 Page 8 of 24




Court in this Litigation (this category hereinafter referred to as "Court Reporters")

       (f) Any expert or consultant (including all nonparty personnel and support staff

assisting such expert or consultant, but not the entity itself by which such expert or

consultant and assisting personnel are employed) who is retained by or for the benefit of

any of the Parties in this Litigation to assist counsel in this Litigation (this category

hereinafter referred to as "Experts"), provided that the expert or consultant has executed

the agreement annexed hereto as Exhibit A.

       (g) Any mediators engaged by the Parties or appointed by the Court, and their

support staff (this category hereinafter referred to as "Mediators").

       (h) Any person whom Attorneys for a party have a good-faith basis to believe

authored or previously received the material.

       (i) The current or former directors, officers, employees, or outside counsel of the

Producing Entity that produced the material, provided that any such former director,

officer, employee, or outside counsel has executed the agreement annexed hereto as Exhibit

A and (i) authored or received the material or (ii) there are other indicia that the individual

has seen the document previously.

        (j) Any person who has been designated as a Rule 30(b)(6) witness by the

Producing Entity that produced the material.

        (k) A witness that has or had possession of the material or access in the ordinary

course of business to the material (including if a Receiving Entity wishes to show a witness

material that partially meets this criteria (e.g., an e-mail between two entities that is later

forwarded internally within one entity, and that intra-entity discussion contains Highly

Confidential material), then the Receiving Entity may redact the entirety of the material



                                           8
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 22 of 37
            Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 9 of 24



       that the witness did not see previously).

                (1)   During the conduct of hearings or depositions, or in preparation specifically for

       a scheduled hearing or deposition, witnesses in the Litigation to whom disclosure is

       reasonably necessary and who have signed the agreement annexed hereto as Exhibit A (this

       category hereinafter referred to as "Witnesses").

                (m) The Receiving Entity's current officers and directors, who have primary

       responsibility for day-to-day support, management, and oversight regarding this Litigation

       and who have signed the agreement annexed hereto as Exhibit A.

                (n) Any person other than those listed in this section for whom a party requests

       permission to disclose Confidential Material by providing counsel for the Producing Entity

       with advance written notice via electronic mail at least four (4) business days before any

       such disclosure.      Any request shall state the specific material to be disclosed and the

       identity of each person to whom the material will be disclosed. The Producing Entity shall

       respond in writing via electronic mail within four (4) business days of its receipt of such

       written request. A failure to respond within such time shall constitute consent to the

       request. If the Producing Entity objects to the disclosure, the party seeking disclosure shall

       not make the disclosure unless pursuant to the procedures described in paragraph 7.

                (o) Any other person to whom the Producing Entity consents in writing or by Order

       of the Court.

       4.   Individuals to Whom Hi2hly Confidential Material May Be Disclosed. Unless

otherwise ordered by the Court or permitted in writing by the Producing Entity, Highly

Confidential Material may be used only in connection with this Litigation, and disclosure of Highly

Confidential Material may be made only to the following, as defined in paragraph       3   above:
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 23 of 37
 Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 10 of 24




       (a) The Court;

       (b) Outside Attorneys for the Parties to this Litigation;

       (c) Two Surescripts in-house attorneys on the following conditions:

               (i) access will be available only to Daniel Kim and one other individual to

       be named at a later date, Surescripts in-house attorneys with primary responsibility

       for day-to-day support, management, and oversight regarding this Litigation, and

       who are not involved in Surescripts's competitive decision-making; and

               (ii) these individuals must execute the Agreement To Be Bound By

       Protective Order annexed hereto as Exhibit A. A Surescripts in-house attorney

       performing similar roles to those identified in Paragraph 4(c)(i) may be substituted

       for one of the above identified in-house attorneys by consent of the Parties without

       need to amend this Order;

       (d) FTC Personnel;

       (e) Court Reporters;

       (f) Experts;

       (g) Mediators;

       (h) Any person who has been designated as a Rule 30(b)(6) witness by the

Producing Entity that produced the material;

       (i) Witnesses in this Litigation; provided, however, that such disclosure shall only

be made to a Witness:

               (i) who is a current officer, director, or employee of the Producing Entity

       and who has or had an authorized right of access to the material in the ordinary

       course of that employment;



                                         10
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 24 of 37
 Case 1:19-cv-01080-JDB           Document 57     Filed 03/09/20    Page 11    of   24




               (ii)   who is a former officer, director, or employee of the Producing Entity

       and who had an authorized right of access to the material in the ordinary course of

       that employment at the time the Highly Confidential Material was created or

       exchanged;

               (iii) who is an author, addressee, or recipient of the material in question or

       if there are other indicia that the Witness has seen the document previously

       (including if a Receiving Entity wishes to show a Witness material that partially

       meets this criteria (e.g., an e-mail between two entities that is later forwarded

       internally within one entity and that intra-entity discussion contains Highly

       Confidential material), then the Receiving Entity may redact the entirety of the

       material that the Witness did not see previously); or

               (iv) who is a custodian of records that has or had possession of the material

       or access in the ordinary course of business to the material;

       (j) Any person who is an author, addressee, or recipient of the material in question,

or where other indicia exist that the person has seen the document previously, and to whom

disclosure is reasonably necessary for a party's development of its claims or defenses or

for the preparation of witnesses in this Litigation, provided that the person is only shown

that portion of the material that he or she authored or previously received;

       (k) Any party may request permission to disclose materials designated as Highly

Confidential or otherwise covered by this Order to a person other than those listed in this

section by providing counsel for the Producing Entity with advance written notice via

electronic mail at least four (4) business days before any disclosure. Any request shall state

the specific material to be disclosed and the identity of each person to whom the material



                                           11
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 25 of 37
        Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 12 of 24



       will be disclosed. Counsel for the Producing Entity shall respond in writing via electronic

       mail within four (4) business days of its receipt of such written request. A failure to respond

       within such time shall constitute consent to the request. If the Producing Entity objects to

       the disclosure, the party seeking disclosure shall not make the disclosure unless pursuant

       to the procedures described in paragraph 7;

                (1) Any   other person to whom the Producing Entity consents in writing or by Order

       of the Court.

       5.   Handling of Confidential Material and Highly Confidential Material. All material

designated Confidential or Highly Confidential shall remain in the possession of the Attorneys

who receive such material through discovery in this Litigation, and they shall not release or

disclose the nature, substance, or contents thereof, except that copies of such materials may be

made for the use of those assisting the Attorneys to whom disclosure may be made under

paragraphs 3 and 4 above, including Experts, and copies of such materials may be submitted to the

Court under seal as necessary. Persons who have been shown Confidential Material or Highly

Confidential Material pursuant to this Order and have not otherwise obtained or maintained the

material in the normal course of business shall not retain copies of that material.

       6.   Inadvertent Failure to Designate as to Confidentiality. Except to the extent provided

in paragraph 2(e), in the event that a Producing Entity fails to designate confidential material as

Confidential or Highly Confidential, the Receiving Entity shall, upon a written request from the

Producing Entity, treat and preserve such information, document, paper, or other thing in

accordance with the confidentiality designation that the Producing Entity states should have been

affixed to it. The Producing Entity shall reproduce the information, document, paper, or other

thing with the appropriate confidentiality designation unless doing so would not be feasible (as,



                                                  12
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 26 of 37
        Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 13 of 24




for example, in the case of a final deposition transcript). Each Receiving Entity shall replace the

incorrectly designated materials with the newly designated materials, destroy the incorrectly

designated materials, and treat the materials in accord with their new designation. Except as

provided in paragraph 2(e), the inadvertent failure of a party or nonparty to designate material as

Confidential or Highly Confidential at the time of production shall not be deemed a waiver of the

protections afforded by this Order, either as to specific information in the material or as to any

other information relating thereto or on the same or related subject matter. No party shall be

deemed to have violated this Order if, prior to notification of any later designation, such material

has been disclosed or used in a manner inconsistent with the later designation.         If material

inadvertently not designated as Confidential or Highly Confidential was filed with a court on the

public record or otherwise disclosed before the time of the material's later designation, then the

Producing Entity shall be responsible for seeking appropriate relief, including return of the

material.

       7. Cha11enting a Confidentiality Designation.

               (a) A Receiving Entity shall not be obligated to challenge the propriety of a

       Confidential or Highly Confidential designation at the time the designation is made. A

       Receiving Entity may challenge a confidentiality designation at any time, and a Receiving

       Entity's failure to have made such a challenge at any previous time, including after

       acceptance or receipt of material with a confidentiality designation, shall not be deemed a

       waiver of the Receiving Entity's right to challenge any confidentiality designation.

               (b) A Receiving Entity seeking to challenge a Confidential or Highly Confidential

        designation shall give notice in writing of such challenge to counsel for the Producing

        Entity, specifying Bates numbers or otherwise identifying the materials at issue with



                                                 13
       Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 27 of 37
        Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 14 of 24




       particularity and setting forth the basis for the Receiving Entity's challenge.

               (c) Within five (5) business days of receipt of written notice that the Receiving

       Entity objects to the confidentiality designation, counsel for the Producing Entity shall

       meet and confer with counsel for the Receiving Entity to attempt to resolve the challenge.

               (d) If the Receiving Entity and Producing Entity are unable to resolve the challenge,

       then the Receiving Entity may move the Court for an order removing the challenged

       material from the restrictions of this Order within thirty (30) days of service of the written

       notice referenced in ¶ 7(b) above. Any papers filed in support of or in opposition to this

       motion shall, to the extent necessary, be filed under seal to preserve the claimed

       confidentiality of the material at issue.

               (e) Until the Parties or the Court resolve a challenge to the designation of

       Confidential Material or Highly Confidential Material, the asserted designation shall

       remain in effect.

       8. Filing   Confidential Material and Highly Confidential Material. Except as provided

for below, no Confidential or Highly Confidential materials, including, but not limited to, any

documents, pleadings, motions, transcripts, or other filings that disclose the contents or substance

thereof, shall be filed in the public record of the Litigation unless otherwise ordered by the Court.

The Parties will meet and confer regarding a process for documents filed pursuant to Federal Rule

of Civil Procedure 56 containing Confidential or Highly Confidential material.

       9. Use of Confidential   Material and Highly Confidential Material.

               (a) All documents produced in discovery, and all materials designated Confidential

       and Highly Confidential, shall be used solely in furtherance of the prosecution, defense, or

       attempted settlement of this Litigation, shall not be used at any time for any other purpose



                                                   14
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 28 of 37
 Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 15 of 24



whatsoever, including, without limitation, any commercial or business purpose, and shall

not be disclosed to or made accessible to any person except as specifically permitted by

this Order. All materials designated Confidential or Highly Confidential must be stored

and maintained by the Receiving Entity in a manner no less secure than a Receiving Entity

would store and maintain its own confidential material or that of its clients.

        (b) This Order shall not restrict any attorney who is a qualified recipient under the

terms of this Order from rendering advice to his or her client that is a party with respect to

this Litigation, and in the course thereof, from generally relying upon his or her

examination of Confidential or Highly Confidential Material. In rendering such advice or

in otherwise communicating with the client, the attorney shall not disclose directly or

indirectly the specific content of any Confidential or Highly Confidential Material of

another party or nonparty where such disclosure would not otherwise be permitted under

the terms of this Order.

        (c) If any Confidential or Highly Confidential Material is filed in the public record

by the Producing Entity, such public filing shall constitute the Producing Entity's waiver

of the designation of the publicly filed material for its use by any party in this Litigation;

provided, however, that inadvertent disclosure of Confidential or Highly Confidential

Material through a public filing shall not constitute a waiver if the inadvertent disclosure

is corrected within sixty (60) days by withdrawing the public filing containing Confidential

or Highly Confidential Material and the filing is replaced with a filing under seal pursuant

to Paragraph 6.    Such public filing will not constitute a waiver of any confidentiality

designations made with respect to any nonpublicly filed portions of the publicly filed

document or concerning any other material not actually publicly filed.



                                          15
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 29 of 37
        Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 16 of 24



                (d) Nothing in this Order shall be construed to prejudice any party's right to use

       Confidential or Highly Confidential Material in any hearing or other pretrial proceeding

       before the Court, or any party's right to challenge any such use.

                (e) Further procedures for the handling of Confidential and Highly Confidential

       Material at trial shall be addressed in a final pretrial order. The Parties shall meet and

       confer to negotiate a proposal for addressing the treatment of material previously

       designated Confidential or Highly Confidential prior to the entry of a final pretrial order.

                (f) Nothing in this Order shall prevent the FTC from disclosing and using

       Confidential and Highly Confidential Material, subject to taking appropriate steps to

       preserve confidentiality, to the extent necessary to comply with Sections 6(f) and 21 of the

       FTC Act, 15 U.S.C.       §   46(f) and 57b-2, or any other legal obligation imposed upon the

       FTC.

       10.   Other Proceedings. Any person or party subject to this Order who receives a subpoena

or other request for production of information covered by this Order shall promptly notify the

Producing Entity so that the Producing Entity may have an opportunity to appear and be heard on

whether that information should be disclosed. Confidential and Highly Confidential Material shall

not be produced in any other proceeding, or for any use other than in this Litigation, without an

order compelling production from a court of competent jurisdiction or the agreement of the

Producing Entity.

       11.   Unauthorized Disclosure of Confidential or Highly Confidential Information.

                (a)   If any person subject to this Order becomes aware that he or she or any other

       person has, either intentionally or inadvertently, disclosed Confidential or Highly

       Confidential Material to someone not authorized to receive such material under this Order,



                                                   16
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 30 of 37
        Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 17 of 24



       counsel for the party involved shall (i) as soon as is practicable notify in writing outside

       counsel for the Producing Entity of the unauthorized disclosure; (ii) use best efforts to

       obtain the return or destruction of all copies of the protected materials; and (iii) inform the

       person or persons to whom unauthorized disclosures were made, to the extent the person

       or persons are identifiable, of the terms of this Order.

                 (b) The Court has jurisdiction to enforce this Order and to grant relief, as authorized

       by law or in equity, for any violations thereof.

        12.   Inadvertent Production or Disclosure of Privileged Documents. If information

subject to a claim of attorney-client privilege, work product immunity, or any other applicable

privilege or immunity is produced inadvertently, the Parties shall comply with Federal Rule of

Evidence 502(b) and Federal Rule of Civil Procedure 26(b)(5)(B). For the following sentence

within Federal Rule of Civil Procedure 26(b)(5)(B), the Parties agree to define the term "promptly"

to mean ten (10) business days: "After being notified, a party must promptly return, sequester, or

destroy the specified information and any copies it has.    . .



       13.    Nonparties.

                 (a) If information sought in a discovery request implicates a Producing Entity's

       legal or contractual obligation to a nonparty to maintain that information's confidentiality,

       the following procedures shall be followed:

                        (i) The Producing Entity shall timely serve a written objection to the

                 production of such information on the basis of its obligation to a nonparty not to

                 disclose the information.

                        (ii) The Producing Entity shall undertake best efforts to contact the nonparty

                 and provide the nonparty written notice of the pending request and a copy of this



                                                   17
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 31 of 37
 Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 18 of 24




      Order no later than the date on which written objections are served under section

      1   3(a)(i).

                 (iii) If the nonparty does not object to the disclosure within fourteen (14)

      calendar days from which the written notice of the pending request was sent by the

      Producing Entity or such additional time as may be required by the Producing

      Entity's legal or contractual obligation to the nonparty, the Producing Entity shall

      thereafter produce the materials subject to any appropriate designations under the

      terms of this Order or serve revised objections stating the bases upon which the

      Producing Entity continues to object to production of the material.

                 (iv) If the nonparty objects to the disclosure, the nonparty shall within

      fourteen (14) calendar days seek a protective order or other appropriate relief from

      the Court. Should the nonparty timely seek relief, no disclosure shall be made or

      required unless disclosure is ordered by the Court.

                 (v) Nothing in this Order shall be deemed to prohibit, hinder, or otherwise

      affect any party's or nonparty's ability to raise any objections on any basis to

      requests for discovery.

                 (vi) Nothing in this Order shall be deemed to require any Producing Entity

      to subject itself to any penalties for noncompliance with any legal process or order,

      or to seek any relief from the Court in connection with obligations imposed by a

      discovery request.

                 (vii) Notwithstanding the foregoing, if a Producing Entity determines that

      it is unable to comply with the procedures set forth in section 13(a), it will notify

      the party seeking the discovery at issue, and meet and confer to determine an



                                          18
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 32 of 37
        Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 19 of 24



               alternative procedure.

               (b) If any discovery requests are served on a nonparty, the party serving the

       discovery request shall provide the nonparty with notice of the terms of this Order.

       Documents produced by nonparties in this Litigation that consist of or contain portions of

       documents originally created or generated by a party shall be treated as Highly Confidential

       until the expiration of sixty (60) days after the date the document is produced. During that

       period, if any party believes a nonparty Producing Entity has produced information which

       the party believes should be designated as Confidential or Highly Confidential, that party

       may notify the nonparty Producing Entity and other Parties of the designation that it

       believes should apply. The party providing such notification will then be deemed a

       Producing Entity with respect to such documents and such documents shall be treated as

       Confidential Material or Highly Confidential Material, as designated by the party. A

       party's inadvertent failure to designate material produced by a nonparty as Confidential or

       Highly Confidential shall not be deemed waiver of the protections provided by this Order

       if the party follows the procedures outlined in paragraph 6.

       14.   Stipulation Regarding Expert Discovery. Expert disclosures will comply with

Federal Rules of Civil Procedure 26(a)(2) and 26(b)(4), except that testifying experts are required

only to identify documents and other written materials relied upon by the expert in formulating an

opinion in this case. Materials considered by the testifying expert that are not relied upon by the

expert in formulating opinions in this case need not be disclosed. Moreover, as provided below,

neither side is required to preserve or disclose the following, except as required by Federal Rule

of Civil Procedure 26(b)(4)(C):

               (a) Any form of communication or work product shared between any of the Parties'



                                                19
       Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 33 of 37
        Case 1:19-cv-01080-JDB           Document 57 Filed 03/09/20          Page 20 of 24




       counsel and experts, or between any of the experts themselves;

                 (b) Any form of communication or work product between an expert and a person

       or persons assisting that expert;

                 (c) Experts' notes, unless they constitute the only record of a fact or an assumption

       relied upon by the expert in formulating an opinion in this case that is disclosed pursuant

       to Federal Rules of Civil Procedure 26(a)(2) or 26(b)(4);

                 (d) Drafts of expert reports, analyses, or other work product; or

                 (e) Data formulations, data runs, data analyses, or any database-related operations

        not relied upon by the expert in the opinions contained in his or her final expert report.

        15.   Further Application. Nothing in this Order shall preclude any party, or any nonparty

from whom discovery has been requested, from applying to the Court for additional or different

protective provisions with respect to specific material if the need should arise during the Litigation.

The Court shall retain jurisdiction over the Parties, and over any person executing an undertaking

to be bound by the terms of this Order, during the pendency of the Litigation and for such time

thereafter as is needed to enforce the terms of this Order.

        16. Reservation    of Rights.

                 (a) By designating any material Confidential or Highly Confidential, the Parties do

        not acknowledge that any such material is relevant or admissible in this Litigation. All

        Parties reserve the right to seek discovery of, or alternatively to resist discovery of, such

        material in this Litigation.

                 (b) Nothing in this Order shall prohibit a party from using or disclosing publicly

        available or independently discovered information, unless the party is aware that the

        information has become public improperly or inadvertently.



                                                  20
      Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 34 of 37
        Case 1:19-cv-01080-JDB Document 57               Filed 03/09/20    Page 21 of 24




                (c) Nothing in this Order prevents any party from seeking a further order of this

       Court pursuant to Federal Rule of Civil Procedure 26(c).

       17.   Modification. The Court retains the right to allow disclosure of any subject covered by

this Order or to modify this Order at any time. Furthermore, nothing in this Order shall prejudice

the right of the Parties to stipulate (subject to Court approval) an amendment, modification, or

supplement to this Order. Nothing in this Order shall preclude any party from seeking an order of

the Court amending, modifying, or supplementing this Order.

       18. Conclusion of this Litigation.

                 (a) The provisions of this Order will not terminate at the conclusion of this

       Litigation. This Order shall remain in full force and effect unless modified, superseded, or

       terminated by written agreement of the Parties or by an order of this Court.

                 (b) Within sixty (60) days after such time as this Litigation is concluded, whether

       by final adjudication on the merits from which there remains no right of appeal, or by other

       means, any party or person producing Confidential or Highly Confidential Material may

       request the return of all materials and copies thereof containing Confidential or Highly

       Confidential Material (including but not limited to copies in the possession or control of

       any Expert or employee), and all reasonable costs of such return shall be borne by the

       requesting party. Alternatively, the Producing Entity may allow all other counsel to certify

       in writing to the Producing Entity that all such information has been destroyed. As to those

       materials that contain or reflect attorney work product, counsel of record for the Parties

        shall be entitled to retain such work product in their files, so long as such materials, in

        accordance with the provisions of this Protective Order, are clearly marked to reflect that

       they contain information subject to this Order, and are maintained as such.



                                                  21
Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 35 of 37
 Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 22 of 24




         (c) Notwithstanding any other provision of this Order, Attorneys shall be entitled

to retain pleadings, affidavits, motions, briefs, expert reports (and exhibits thereto),

correspondence (including internal correspondence and e-mail), any other papers filed with

the Court (including exhibits), deposition transcripts (including exhibits), and the trial

record (including exhibits) even if such materials contain Confidential or Highly

Confidential Material, so long as this Order will continue to govern any such retained

materials.   The Receiving Entity's reasonable efforts shall not require the return or

destruction of materials that (i) are stored on backup storage media made in accordance

with regular data backup procedures for disaster recovery purposes; (ii) are located in the

e-mail archive system or archived electronic files of departed employees; (iii) are subject

to litigation hold obligations; or (iv) are otherwise required by law to be retained. Backup

storage media need not be restored for the purpose of returning or certifying destruction of

materials, but any such materials retained in backup storage media shall continue to be

treated in accordance with this Order.

         (d) Nothing in this Order shall preclude the FTC from complying with the

provisions of Rule 4.12 of the FTC's Rules of Practice, 16 C.F.R.   §   4.12.

19.   Termination of Access.

         (a) In the event any person or party permanently ceases to be engaged in the conduct

of this Litigation, such person's or party's access to Confidential and Highly Confidential

material shall be terminated, and all copies thereof shall be returned or destroyed in

accordance with the terms of paragraph 18 above, except that such return or destruction

shall take place as soon as practicable after such person or party ceases to be engaged in

the conduct of this Litigation.



                                          22
       Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 36 of 37
        Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 23 of 24




               (b) The provisions of this Order shall remain in full force and effect as to any person

       or party who previously had access to Confidential and Highly Confidential Material,

       except as may be specifically ordered by the Court or consented to by the Producing Entity



DEFENDANT                                             FEDERAL TRADE COMMISSION



Alfred C. Pfeiffer, Jr. (Pro hac vice)                David B. Schwartz
Latham & Watkins LLP                                  Federal Trade Commission
505 Montgomery Street, Suite 2000                     400 Seventh Street SW
San Francisco, CA 94111-6538                          Washington, DC 20024
Tel: 415-391-0600                                     Tel: 202-326-3748


        SO ORDERED.

                                                                                   Is!
                                                                          JOHN D. BATES
                                                                     United States District Judge
Dated: March 9, 2020




                                                 23
        Case 1:20-mc-00867-RP Document 1-1 Filed 08/19/20 Page 37 of 37
         Case 1:19-cv-01080-JDB Document 57 Filed 03/09/20 Page 24 of 24




                                    EXHIBIT A
                   AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

         I,
                                                                        am        employed          by
                                                                I acknowledge and certify as follows:

        1. I   have read the Protective Order in Federal Trade Commission v. Surescripts, LLC, Civil

ActionNo. 19-cv-1080 (JDB), United States District Court forthe District of Columbia, and agree

to be bound by its terms.

        2. I will not make copies or notes    of Confidential or Highly Confidential Material that    I


receive in this Litigation except as necessary to enable me to render assistance in connection with

this Litigation.

        3. I will not disclose Confidential or Highly Confidential Material that I receive in this

Litigation to any person not expressly entitled to receive it under the terms of the Protective Order,

and will retain any such material in a safe place.

        4. I will not use Confidential or Highly Confidential Material that I receive in this Litigation

for any purpose other than that authorized by the Protective Order.

        5. I will retain all Confidential or Highly Confidential Material that I receive in this

Litigation in my custody until I have completed my assigned duties, whereupon the materials will

be returned to the party that provided them to me or destroyed, as provided by the Protective Order.

Such delivery or destruction shall not relieve me from any of the continuing obligations imposed

upon me by the Protective Order.

        6. I agree to be subject to the continuing jurisdiction of this Court for the sole purpose   of

having the terms of the Protective Order enforced.

Date:                                                    Signature:
                                                          Address:




                                                     1
